Citation Nr: 0705511	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed Wegener's 
granulomatosis, with headaches.  

2.  Entitlement to service connection for a claimed low back 
disorder, with pain radiating to the buttocks and ankles.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION


The veteran had active military service from October 1988 to 
May 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO rating decision.  

The Board remanded these issues to the RO for additional 
development of the record in April 2006.  

The Board notes that the veteran's representative filed a 
post-remand brief in January 2007 that raises a new claim for 
direct service connection for headaches, unrelated to the 
claim for service connection for Wegener's granulomatosis.  
This issue has not been adjudicated by the RO as Agency of 
Original Jurisdiction, and is hereby referred to the RO for 
appropriate action.

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.

The Board's action in April 2006 noted that the two issues on 
appeal (service connection for Wegener's granulomatosis and 
service connection for a low back disorder) are inextricably 
intertwined, and remanded the claim for service connection 
for  Wegener's granulomatosis for medical examinations 
(general medical and neurological) and opinions.  

The report of the neurological examination appears to provide 
the information requested in the Board's remand, but the 
report of the general medical examination does not.  

Specifically, the Board's remand asked the medical examiner 
to review the claims file, examine the veteran, and 
thereafter provide an opinion as to whether it is at least as 
likely as not (emphasis in original remand) that the veteran 
has a current disability manifested by Wegener's 
granulomatosis that is etiologically related to headache 
manifestations or other event in her period of active 
service.  

The medical examiner in May 2006 diagnosed current Wegener's 
granulomatosis, but did not provide any opinion as to the 
etiology of that disorder, and specifically did not provide 
an opinion as to whether it is at least as likely as not that 
the current Wegener's granulomatosis is related to her 
military service.  

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand; i.e., the veteran must be afforded a VA medical 
examination that complies with the original remand.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to 
service connection for Wegener's 
granulomatosis.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be scheduled for 
VA examination by a physician (preferably 
a pulmonologist or other respiratory 
specialist) at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

Based on examination of the veteran and 
review of the claims file (to 
specifically include review of the 
service medical record), the examiner 
must provide an opinion as to whether 
it is at least as likely as not (e.g., 
a 50 percent or greater likelihood) 
that the veteran's current Wegener's 
granulomatosis had its onset during 
military service.  

All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claims 
for service connection for Wegener's 
granulomatosis and service connection for 
low back disorder, based on the evidence 
of record, and in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford her the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


